Case 1:19-cv-03574-EK-ST Document 8 Filed 08/23/19 Page 1 of 15 PageID #: 26



   Richard J. Cea, Esq. (RC-6301)
   Kristen Williams(KW-5156)
   Wingate, Kearney & Cullen, LLP
   Attorneys for Defendants
   45 Main Street, Ste. 1020
   Brooklyn, New York 11201
   Tel. (718) 852-5900
   Fax. (718) 852-8168
   rjcea@wkclaw.com
   kwilliams@wkclaw.com

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  CODY BUTLER,

                           Plaintiff,
                                                               ANSWER TO COMPLAINT
               -against-
                                                                19-CV-03574 (RRM)(ST)
  ST. STANISLAUS KOSTKA CATHOLIC
  ACADEMY AND THE DIOCESE OF BROOKYN

                           Defendants.


          Defendants, THE ROMAN CATHOLIC DIOCESE OF BROOKLYN, NEW YORK
                                                                          ,,
   s/h/a THE DIOCESE OF BROOKLYN (herein after referred to as the "Diocese ) and ST.

   STANISLAUS CATHOLIC ACADEMY (hereinafter referred to as the "Academy'') and

   together the Defendants are hereinafter referred to collectively as "Defendants", as and for their

   answer to Plaintiffs Complaint state:


          1.       No response is required with respect to Plaintiffs statements of the nature of the

   action and alleged claims, and Defendants refer all questions of law to the Court for

   determination. To the extent that a response is required, Defendants deny the allegations

   contained in Paragraph 1 of the Complaint except to admit that Plaintiff was discharged upon

   violation of faith and morals and the teachings of the Roman Catholic Faith.


                                                    1
Case 1:19-cv-03574-EK-ST Document 8 Filed 08/23/19 Page 2 of 15 PageID #: 27



              2.    No response is required with respect to Plaintiffs statements as to the statutes that

   Plaintiff seeks relief herein, and Defendants refer all questions of law to the Court for

   determination. To the extent that a response is required as to factual allegations, Defendants deny

   the allegations contained in Paragraph 2 of the Complaint.

              3.    Deny knowledge or information sufficient to form a belief as to the truth of the

   allegations contained in Paragraph 3 of the Complaint.

              4.    Admit the allegations set forth in paragraph 4 of the Complaint.

              5.    Admit the allegations set forth in Paragraph 5 of the complaint but deny in that

   the referenced laws do not include religious entities in the practice and exercise of its religious

   beliefs.

              6.    Admit the allegations set forth in paragraph 6 of the Complaint.

              7.    Admit the allegations set forth in Paragraph 7 of the complaint but deny in that

   the referenced laws do not include religious entities in the practice and exercise of its religious

   beliefs.

              8.    Admit the allegations set forth in Paragraph 8 of the Complaint.

              9.    Neither admit nor deny the allegations contained in Paragraph 9 of the Complaint

   because it alleges a legal conclusion to which no response is required except admit that the Court

   has jurisdiction over the within proceedings.

              10.   Neither admit nor deny the allegations contained in Paragraph 10 of the

   Complaint because it alleges a legal conclusion to which no response is required except admit

   that the Court has pendent jurisdiction over the within proceedings except it denies this court has

   pendent jurisdiction over the State labor claims.




                                                       2
Case 1:19-cv-03574-EK-ST Document 8 Filed 08/23/19 Page 3 of 15 PageID #: 28



          11.     Defendants neither admit nor deny the allegations contained in Paragraph 11 of

   the Complaint because it alleges a legal conclusion to which no response is required except

   admit that the venue is proper because either the Defendants' residence or principal place of

   business is located within the Eastern District of New York.

          12.     Admit the allegations set forth in Paragraph 12 of the Complaint but not as to the

   Notice of Right to Sue being issues by the EEOC.

          13.     Deny knowledge or information sufficient to form a belief as to the truth of the

   allegations contained in Paragraph 13 of the Complaint.

          14.     Deny knowledge or information sufficient to form a belief as to the truth of the

   allegations contained in Paragraph 14 of the Complaint.

          15.     Deny knowledge or information sufficient to form a belief as to the truth of the

   allegations contained in Paragraph 15 of the Complaint.

          16.     Admits the allegations in paragraph 16 of the Complaint but deny knowledge or

   information sufficient to form a belief as to the truth of the allegations contained in Paragraph 16

   of the Complaint as to setting up his classroom.

          17.     Admits the allegations in paragraph 17 of the Complaint that Plaintiff attended an

   orientation on or about September 1, 2019 but deny any and all allegations of said paragraph.

          18.     Admits the allegations in paragraph 18 of the Complaint but deny knowledge or

   information sufficient to form a belief as to the truth of the allegations contained in Paragraph 18

   of the Complaint as to Plaintiffs expectations in the last sentence of said Paragraph.

          19.     Deny the allegations in Paragraph 19 of the Complaint as Plaintiff was not

   terminated as his contract of employment was never fully executed. St. Stan's admits it




                                                      3
Case 1:19-cv-03574-EK-ST Document 8 Filed 08/23/19 Page 4 of 15 PageID #: 29



   declined to enter into a contract of employment due to violation of the teachings of Catholic faith

   and morals which governed the Academy.

          20.     Deny the allegations in Paragraph 20 of the Complaint.

          21.     Deny the allegations in Paragraph 21 of the Complaint in that no monies were

   owed to Plaintiff.

          22.     Deny knowledge or information sufficient to form a belief as to the truth of the

   allegations contained in Paragraph 22 of the Complaint

          23.     Deny the allegations in Paragraph 23 of the Complaint.

          24.     Deny the allegations in Paragraph 24 of the Complaint in that Plaintiff represented

   that he attended Catholic Grammar Parochial School and Catholic High School.

          25.     Deny the allegations in Paragraph 25 of the Complaint.

          26.     Deny the allegations contained in Paragraph 26 of the Complaint and state the by­

   laws of the Academy do not prevent discrimination based upon religion which is the basis of the

   Defendants' actions.

          27.     Repeat and reiterate the answers to allegations in Paragraphs 1 to 26, inclusive, as

   though fully set forth at length herein as Defendants answer to the allegations set forth in

   paragraph 27 of the Complaint.

          28.     Deny the allegations contained in Paragraph 28 of the Complaint.

          29.     Repeat and reiterate the answers to allegations in Paragraphs 1 to 28, inclusive, as

   though fully set forth at length herein as Defendants answer to the allegations set forth in

   paragraph 29 of the Complaint.

          30.     Deny the allegations contained in Paragraph 30 of the Complaint.




                                                   4
Case 1:19-cv-03574-EK-ST Document 8 Filed 08/23/19 Page 5 of 15 PageID #: 30



          31.    Repeat and reiterate the answers to allegations in Paragraphs 1 to 30, inclusive, as

   though fully set forth at length herein as Defendants answer to the allegations set forth in

   paragraph 31 of the Complaint.

          32.    Deny the allegations contained in Paragraph 32 of the Complaint.

          33.    Repeat and reiterate the answers to allegations in Paragraphs 1 to 32, inclusive, as

   though fully set forth at length herein as Defendants answer to the allegations set forth in

   paragraph 33 of the Complaint.

          34.    Deny the allegations contained in Paragraph 34 of the Complaint.

          35.    Repeat and reiterate the answers to allegations in Paragraphs 1 to 34, inclusive, as

   though fully set forth at length herein as Defendants answer to the allegations set forth in

   paragraph 35 of the Complaint.

          36.    Deny the allegations contained in Paragraph 36 of the Complaint.

          37.    Repeat and reiterate the answers to allegations in Paragraphs 1 to 36, inclusive, as

   though fully set forth at length herein as Defendants answer to the allegations set forth in

   paragraph 37 of the Complaint.

          38.    Deny the allegations contained in Paragraph 38 of the Complaint.

          39.    Repeat and reiterate the answers to allegations in Paragraphs 1 to 38, inclusive, as

   though fully set forth at length herein as Defendants answer to the allegations set forth in

   paragraph 39 of the Complaint.

          40.    Deny the allegations contained in Paragraph 40 of the Complaint.


                                        GENERAL DENIAL

          41.    Defendants deny all allegations and/or legal conclusions set forth in the

   Complaint that have not been previously specifically admitted or, denied, or for which sufficient

                                                  5
Case 1:19-cv-03574-EK-ST Document 8 Filed 08/23/19 Page 6 of 15 PageID #: 31



   knowledge or information has been denied. Each Defendant denies that it has unlawfully

   discriminated against Plaintiff.

     AS AND FOR A FIRST AFFIRMATIVE DEFENSE TO THE ENTIRE COMPLAINT,
                            DEFENDANTS ALLEGE:

          42.     The Complaint herein fails, in whole or in part, to state a cause of action upon

   which relief may be granted, including an award of attorneys' fees, costs, disbursements and/or

   interest as to the Defendants.

    AS AND FOR A SECOND AFFIRMATIVE DEFENSE TO THE ENTIRE COMPLAINT,
                           DEFENDANTS ALLEGE:


          43.     The Roman Catholic Diocese ofBrooklyn, New York is a religious corporation

   created and existing pursuant to the Religious Corporation Law of the State ofNew York.

          44.     The Diocese is a Roman Catholic entity whose purpose is the practice and

   propagation of the Roman Catholic Faith.

          45.     St. Stanislaus Kostka Catholic Academy is a Roman Catholic Elementary School

   duly charted by the New York State Board of Regents.

          46.     The Academy's application to the Regents of the University of the State ofNew

   York states:

          SECOND: The purpose for which the proposed corporation is to be
          formed is to operate a Roman Catholic elementary school within the
          geographic confines of The Roman Catholic Diocese of Brooklyn, New
          York.


          47.     The By-Laws of the Academy requires that the Academy remain Roman Catholic.

      The Academy has been and continues to be a Catholic institution as of the date of this

      Answer.




                                                  6
Case 1:19-cv-03574-EK-ST Document 8 Filed 08/23/19 Page 7 of 15 PageID #: 32



          48.    The proposed contract signed (the "Contract") by the Plaintiff required in part that

      both the Plaintiff and the Academy were to be involved in the ministry of teaching and

      conveying the Roman Catholic Faith. It further indicated that Plaintiff was essential to the

      ministry of conveying the Faith and that he was to teach and convey the Roman Catholic

      Faith by being a role model of the Catholic Faith to his students. Plaintiff was to include the

      Church's teachings within the content/subject matter of all subjects. The Plaintiff, as a

      teacher, was ·to incorporate objects of Catholic Faith into the learning environment and he

      would have religious articles displayed in the classroom at all times. Plaintiff would be

      required to not teach, advocate, encourage or counsel beliefs or practices contrary to the

      Catholic Faith. Plaintiff further agreed to teach and act according to the laws and precepts of

      the Roman Catholic Church and the Guiding-Principles for Catholic School Teachers as set

      forth in Section I of the Academy Teacher Personnel Handbook.

          49.    Section 1 of the Academy Teacher Handbook entitled "Guiding Principles For

   Catholic School Teachers states:


      A. Guiding Principles for Catholic School Teachers
          The TEACHER and the Academy is involved in the ministry of teaching
          and conveying the Roman Catholic Faith. The TEACHER is essential to
          the ministry of conveying the Faith. The Teacher is to teach and convey
          the Roman Catholic Faith by being a role model of the Catholic Faith to
          their students. The TEACHER is to support and exemplify by his/her
          public conduct Catholic Doctrine and Morality. The TEACHER is to
          include the Church's teachings within the content/subject matter of all
          subjects. The TEACHER is to incorporate objects of Catholic Faith into
          the learning environment and she/he will have religious articles displayed
          in the classroom at all times. The TEACHER shall not teach, advocate,
          encourage, or counsel beliefs or practices contrary to the Catholic Faith.
          "Teaching has an extraordinary moral depth and is one of man's most
          excellent and creative activities, for the teacher does not write on
          inanimate material, but on the very spirits of human beings." Sacred


                                                    7
Case 1:19-cv-03574-EK-ST Document 8 Filed 08/23/19 Page 8 of 15 PageID #: 33



          Congregation for Catholic Education (1997) Catholic Schools on the
          Threshold of the Third Millennium (n.25)
          As an educator in a Catholic school setting, each teacher is called to
          become personally involved by:
          •      being a practicing Roman Catholic
          •      embracing the ministry of the Roman Catholic school to share in
          the evangelizing mission of the Church
          •       advancing the philosophy of Roman Catholic education to promote
          the full development of the human person in faith and reason and stress
          the individual's vital relationship with Christ
          •      demonstrating an · acceptance of Gospel values and the Roman
          Catholic tradition
          •      participating in the ongoing building and living of a Faith
          Community, not simply as a concept to be taught, but as a reality to be
          lived.
          •       being willing and able to teach and defend the dogmatic truths of
          the Roman Catholic Church in areas of Faith and morals as it pertains to
          the age appropriate classroom curriculum
          The Church's educational mission also requires that each Roman Catholic
          school teacher share in the responsibilities for students' Catholic
          formation by:
          •      influencing their spiritual, moral, and cognitive development
          •      contributing to their sense of self-worth as human persons
          •      encouraging them to make Roman Catholic value judgments in the
          choices they make and to offer positive service to society
          •      fostering in them an apostolic consciousness
          •       demonstrating an appreciation for the multi-racial and multi-ethnic
          diversity in Brooklyn and Queens
          •      building relationships with their parents/guardians and pastoral
          leaders to create a common understanding and a unified effort in each
          student's development
          50.    The Roman Catholic Faith teaches that a marriage can only exist between a man

   and a woman. The Faith further teaches that sexual relations are only to occur between two

   individuals who are married to each other.



                                                  8
Case 1:19-cv-03574-EK-ST Document 8 Filed 08/23/19 Page 9 of 15 PageID #: 34



          51.     Plaintiff was offered a position, subject to a contract being signed, on or about

   August 27, 2015 by the Academy principal, without knowledge of his sexual orientation or intent

   to enter into a same sex marriage. Upon information and belief, Plaintiff willfully withheld this

   information though he was aware the teachings of the Roman Catholic Faith were in conflict

   with his intentions. Plaintiff attended a Roman Catholic parochial school and high school and

   thus had formal teaching and training in the tents of the Roman Catholic Faith. The source of this

   information is Plaintiffs resume that he provided in the application process.

          52.     When Plaintiff informed the Academy principal of his sexual orientation and his

   intent to enter into a same sex marriage, he was informing the Academy of his intent to breach

   his employment contract (anticipatory breach). Plaintiff was informed that on the basis of

   breaching Catholic faith and morals, the Academy could not engage him as a teacher.

          53.     The Free Exercise Clause of the First Amendment of the United States

   Constitution and in conjunction with the 14th Amendment as to the State of New York and its

   sub-divisions, bars this Court from scrutinizing and interfering with the employment actions of

   Defendants based upon religious beliefs when those actions involve conveying and/or practicing

   the Roman Catholic Faith.

          54.     The Establishment Clause of the First Amendment of the United States

   Constitution, and in conjunction with the 14th Amendment as to the State of New York and its

   sub-divisions, bars this Court from scrutinizing and interfering with the employment actions of

   Defendants based upon religious beliefs when those actions involve conveying and/or practicing

   the Roman Catholic Faith.




                                                   9
Case 1:19-cv-03574-EK-ST Document 8 Filed 08/23/19 Page 10 of 15 PageID #: 35



                   AS AND FOR A THIRD AFFIRMATIVE DEFENSE TO THE ENTIRE
                              COMPLAINT, DEFENDANTS ALLEGE:

            55.     Defendants re-allege and incorporate by reference all allegations in paragraphs 43

    to 50, inclusive as if fully restated herein.

            56.     The Ministerial Exception as defined by the U.S. Supreme Court in Hosanna-

    Tabor Evangelical Lutheran Church & Sch v. EEOC, 565 US 171 (2012) is a bar to the within

    action in that this Court is barred from interfering with the decision of Defendant(s) in choosing

    who will teach the Roman Catholic Faith and carry out the Mission of the Roman Catholic

    Church.

                  AS AND FOR A FOURTH AFFIRMATIVE DEFENSE TO THE ENTIRE
                              COMPLAINT, DEFENDANTS ALLEGE:


            57.      Defendants re-allege and incorporate by reference all allegations in paragraphs

    43 to 50, inclusive as if fully restated herein.

            58.     The New York State Constitution (McKinney's Const. Art. 1 Sec. 3) bars this

    Court, as to State claims, from scrutinizing and interfering with the employment actions of

    Defendants based upon religious beliefs when those actions involve conveying and/or practicing

    the Roman Catholic Faith.

                   AS AND FOR A FIFTH AFFIRMATIVE DEFENSE TO THE ENTIRE
                              COMPLAINT, DEFENDANTS ALLEGE:


            59.     Defendants re-allege and incorporate by reference all allegations in paragraphs 43

    to 50, inclusive as if fully restated herein.

            60.     The within action is barred by the exemptions to Title VII set forth in section 702

    of Title VII and Section 703(e)(2) of Title VII.



                                                       10
Case 1:19-cv-03574-EK-ST Document 8 Filed 08/23/19 Page 11 of 15 PageID #: 36



                   AS AND FOR A SIXTH AFFIRMATIVE DEFENSE TO THE ENTIRE
                              COMPLAINT, DEFENDANTS ALLEGE:

            61.     Defendants re-allege and incorporate by reference all allegations in paragraphs 43

    to 50, inclusive as if fully restated herein.

            62.     The Defendants herein are permitted to limit employment to practicing Roman

    Catholics in accordance with Executive Law of the State ofNew York Section 296 (11).

                  AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE TO THE ENTIRE
                              COMPLAINT, DEFENDANTS ALLEGE:


            63.     Defendants re-allege and incorporate by reference all allegations in paragraphs 43

    to 50, inclusive as if fully restated herein.

            64.     The Defendants herein are permitted to limit employment to practicing Roman

    Catholics in accordance with New York City Human Rights Law, Administrative Code Section:

    8-107 12

    AS AND FOR AN EIGHTH AFFIRMATIVE DFENSE TO THE ENTIRE COMPLAINT,
                           DEFENDANTS ALLEGE:


            65.     Defendants re-allege and incorporate by reference all allegations in paragraphs 43

    to 50, inclusive as if fully restated herein.

            66.     Plaintiff violated the terms and conditions of his employment agreement with

    defendant and was therefore terminated for cause.

      AS AND FOR A NINTH AFFIRMATIVE DFENSE TO THE ENTIRE COMPLAINT,
                            DEFENDANTS ALLEGE:


            67.     Defendants re-allege and incorporate by reference all allegations in paragraphs 43

    to 50, inclusive as if fully restated herein.


                                                    11
Case 1:19-cv-03574-EK-ST Document 8 Filed 08/23/19 Page 12 of 15 PageID #: 37



            68.     The Plaintiff indicated that he did not intend to adhere to the code of conduct for

    teachers.

     AS AND FOR A TENTH AFFIRMATIVE DEFENSE TO THE ENTIRE COMPLAINT,
                            DEFENDANTS ALLEGE:


            69.     Defendants re-allege and incorporate by reference all allegations in paragraphs 43

    to 50, inclusive as if fully restated herein.

            70.          Plaintiff was afforded treatment that was the same as afforded to other

    individuals who were similarly situated as plaintiff and he was, therefore, not the subject of any

    discriminatory conduct on the part of defendant.

          AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE TO THE ENTIRE
                       COMPLAINT, DEFENDANTS ALLEGE:


            71.     Defendants re-allege and incorporate by reference all allegations in paragraphs 43

    to 50, inclusive as if fully restated herein.

            72.      Plaintiffs employment with Defendant Academy was not terminated as a result

    of his sexual orientation.

            AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE TO THE ENTIRE
                         COMPLAINT, DEFENDANTS ALLEGE:


            73.     Defendants re-allege and incorporate by reference all allegations in paragraphs 43

    to 50, inclusive as if fully restated herein.

            74.      Any and all decision made by Defendants affecting the Plaintiffs employment,

    or the terms and conditions thereof, were made in good faith, in compliance with their individual

    or joint obligations as required by law, and without malice or deliberate disregard of the law.




                                                    12
Case 1:19-cv-03574-EK-ST Document 8 Filed 08/23/19 Page 13 of 15 PageID #: 38




          AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE TO THE ENTIRE
                        COMPLAINT, DEFENDANTS ALLEGE:


            75.     Defendants re-allege and incorporate by reference all allegations in paragraphs 43

    to 50, inclusive as if fully restated herein.

            76.      Plaintiff's claims are barred, in whole or in part, because Defendants, have

    established and complied with policies, programs and procedures for the prevention and

    detection of discriminatory and harassing practices by employees, agents and other persons

    employed by it; and further, the employees or agents charged with discrimination in the

    Complaint have a record of no, or relatively few, prior incidents of discrimination.

        AS AND FOR A FOURTEEENTH AFFIRMATIVE DEFENSE TO THE ENTIRE
                       COMPLAINT, DEFENDANTS ALLEGE:


            77.     Defendants re-allege and incorporate by reference all allegations in paragraphs 43

    to 50, inclusive as if fully restated herein.

            78.      Plaintiff's claims are barred, in whole or part as to each Defendant, because

    Plaintiff failed to adequately mitigate his alleged damages.

         AS AND FOR A FIFTHTEENTH AFFIRMATIVE DEFENSE TO THE ENTIRE
                        COMPLAINT, DEFENDANTS ALLEGE:


            79.     Defendants re-allege and incorporate by reference all allegations in paragraphs 43

    to 50, inclusive as if fully restated herein.

            80.      Plaintiff is not entitled to punitive damages as Defendant(s) did not take any

    action, intentionally, maliciously, egregiously, recklessly or in bad faith that would entitle

    Plaintiff to punitive damages under Federal, State or City law.



                                                    13
Case 1:19-cv-03574-EK-ST Document 8 Filed 08/23/19 Page 14 of 15 PageID #: 39



           AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE TO THE ENTIRE
                         COMPLAINT, DEFENDANTS ALLEGE:


            81.     Plaintiffs claims are barred as to the Diocese because Plaintiff was not an

    employee of the Diocese at any of the relevant times herein, nor was the Diocese an integrated

    employer with the Academy as those terms are defined for the applicable statutes herein.

            82.     Defendant, The Roman Catholic Diocese of Brooklyn, New York, at no relevant

    time herein employed controlled or supervised Plaintiffs employment and is, therefore, an

    improper party to this action.


         AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE TO THE ENTIRE
                        COMPLAINT, DEFENDANTS ALLEGE:

            83.     Defendants re-allege and incorporate by reference all allegations in paragraphs 43

    to 50, inclusive as if fully restated herein

            84.     This Complaint is brought in bad faith and should bar recovery in this action. The

    Plaintiffs prior knowledge of the teachings of the Roman Catholic Faith and knowledge of the

    employment terms of the contract were wrongfully exploited in an attempt to recover for alleged

    discrimination. This bad faith conduct precludes him from seeking relief, and the claims herein

    should be dismissed as Plaintiff has unclean hands.

            WHEREFORE, Defendants demand judgment, to wit: dismissing the Complaint in its

    entirety with prejudice; granting judgment in their favor of Defendants on all causes of action;

   for recovery of attorneys' fees and the costs of this action; and, for such other and further relief

   as the Court may deem just and proper.




                                                    14
Case 1:19-cv-03574-EK-ST Document 8 Filed 08/23/19 Page 15 of 15 PageID #: 40



   Dated: Brooklyn, New York
          August 23, 2019


                                              Richard J. Cea, Esq. (RC-6301)
                                              Wingate, Kearney & Cullen, LLP
                                              Attorneys for Defendants
                                              45 Main Street, Ste. 1020
                                              Brooklyn, New York 11201
                                              (718) 852-5900



                                                                           �
                                                 stin Williams, Esq. (KW-5156)
                                              Wingate, Kearney & Cullen, LLP
                                              Attorneys for Defendants
                                              45 Main Street, Ste. 1020
                                              Brooklyn, New York 11201
                                              (718) 852-5900




    To: Kathleen Peratis
        Amy Biegelsen
        OUTTEN & GOLDEN LLP
        Attorneys for Plaintiff
        685 Third Avenue, 25th Floor
        New York, New York 10017
        (212) 245-1000




                                         15
